Name: Commission Regulation (EEC) No 31/92 of 7 January 1992 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 1 . 92 Official Journal of the European Communities No L 3/23 COMMISSION REGULATION (EEC) No 31/92 of 7 January 1992 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3198/91 Q, as last amended by Regulation (EEC) No 3844/91 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3198/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3696/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amounts of this subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 8 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 162, 26. 6 . 1991 , p. 27. 0 OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 350, 19 . 12. 1991 , p. 22. O OJ No L 167, 25. 7. 1972, p. 9 . ( «\ OI No L 201 . 31 . 7 . 1990. n. 11 . f) OJ No L 303, 1 . 11 . 1991 , p. 34. O OJ No L 362, 31 . 12. 1991 , p. 25. 0 OJ No L 266, 28 . 9, 1983 , p. 1 . No L 3/24 Official Journal of the European Communities 8 . 1 . 92 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 1 2 3 4 5 6 I. Gross aids (ECU):  Spain 17,220 17,559 17,848 18,126 16,871 16,861  Portugal 26,300 26,639 26,928 27,206 25,951 25,941  Other Member States 17,220 17,559 17,848 18,126 16,871 16,861 I. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 40,54 41,34 42,02 42,67 39,72 39,69  Netherlands (Fl) 45,68 46,58 47,34 48,08 44,75 44,72  BLEU (Bfrs/Lfrs) 836,14 852,60 866,63 880,13 819,19 818,71  France (FF) 135,96 138,64 140,92 143,12 133,21 133,13  Denmark (Dkr) 154,63 157,68 160,27 162,77 151,50 151,41  Ireland ( £ Irl) 15,133 15,430 15,684 15,929 14,826 14,933  United Kingdom ( £) 13,406 13,677 13,908 14,130 13,101 13,093  Italy (Lit) 30 332 30 929 31 438 31 918 29 706 29 544  Greece (Dr) 4123,43 4163,77 4 201,67 4 258,76 3 908,94 3 760,16  Spain (Pta) 2 618,33 2 669,31 2 712,83 2 753,41 2566,22 2 552,88  Portugal (Esc) 5 550,62 5 620,89 5 676,45 5 730,05 5 474,36 5 454,76 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 1 2 3 4 5.6 1 . Gross aids (ECU):  Spain 18,470 18,809 19,098 19,376 18,121 18,111  Portugal 27,550 27,889 28,178 28,456 27,201 27,191  Other Member States 18,470 18,809 19,098 19,376 18,121 18,111 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 43,48 44,28 44,96 45,61 42,66 42,64  Netherlands (Fl) 48,99 49,89 50,66 51,40 48,07 48,04  BLEU (Bfrs/Lfrs) 896,83 913,30 927,33 940,83 879,89 879,40  France (FF) 145,83 148,51 150,79 152,99 143,08 143,00  Denmark (Dkr) 165,86 168,90 171,50 173,99 162,72 162,63  Ireland ( £ Irl) 16,231 16,529 16,783 17,027 15,924 16,032  United Kingdom ( £) 14,400 14,672 14,903 15,124 14,095 14,087  Italy (Lit) 32 534 33 131 33 640 34120 31 908 31 746  Greece (Dr) 4 438,58 4 478,92 4 516,82 4 573,91 4 224,09 4 075,31  Spain (Pta) 2 806,86 2 857,85 2 901,37 2 941,95 2 754,75 2 741,41  Portugal (Esc) 5 811,46 5 881,73 5 937,30 5 990,90 5 735,20 5 715,61 8 . 1 . 92 Official Journal of the European Communities No L 3/25 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 1 2 3 4 5 1 . Gross aids (ECU) :  Spain 30,625 30,830 31,161 31,492 31,291  Portugal 37,663 37,870 38,201. 38,532 38,339  Other Member States 19,233 19,440 19,771 20,102 19,909 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 45,28 45,77 46,54 47,32 46,87  Netherlands (Fl) 51,02 51,57 52,44 53,32 52,81  BLEU (Bfrs/Lfrs) 933,88 943,93 960,01 976,08 966,71  France (FF) 151,86 153,49 156,10 158,72 157,19  Denmark (Dkr) 172,71 174,57 177,54 180,51 178,78  Ireland ( £ Irl) 16,901 17,083 17,374 17,665 17,496  United Kingdom ( £) 14,978 15,141 15,405 15,670 15,506  Italy (Lit) 33 878 34 243 34 826 35 397 35 057  Greece (Dr) 4 609,38 4 608,46 4 652,81 4 721,87 4 662,47  Portugal (Esc) 7 922,68 7 966,26 8 030,48 8 094,99 8 056,71 (b) Seed harvested in Spain and processed :  in Spain (Pta) 4 640,42 4 671,48 4 721,34 4 769,87 4 740,27  in another Member State (Pta) 4 686,45 4 717,79 4 767,65 4 816,21 4 787,77 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1st period 2nd period 3rd period 4th period 5th period 1 2 3 4 5 6 DM 2,036210 2,034490 2,033210 2,031910 2,031910 2,028290 Fl 2,292160 2,290420 2,289160 2,287710 2,287710 2,283410 Bfrs/Lfrs 41,942500 41,916600 41,887200 41,860400 41,860400 41,780300 FF 6,951380 6,949880 6,948380 6,948190 6,948190 6,944650 Dkr 7,932270 7,925270 7,923230 7,920520 7,920520 7,908500 £Irl 0,764674 0,763902 0,763007 0,761909 0,761909 0,754312 £ 0,716982 0,717078 0,717236 0,717444 0,717444 0,718049 Lit 1 541,39 1 544,54 1 547,17 1 549,73 1 549,73 1 557,90 Dr 234,68200 238,95000 241,33800 24225700 242,25700 251,05700 Esc 180,50700 181,09400 181,71500 182,00300 182,00300 183,06700 Pta 129,42900 129,68400 129,89400 130,15600 130,15600 130,81400